         Case 1:17-cv-02674-RC Document 24 Filed 03/07/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

_______________________________________
                                       )
VITALYI KRIVENKO and                   )
JSK FSK “MORYE”,                       )
                                       )
                  Plaintiffs,           )
                                       )
      v.                               )                    Case No. 1:17-cv-02674-RC
                                       )
THE RUSSIAN FEDERATION and             )
DOES 1-10,                             )
                                       )
                  Defendants.          )
_______________________________________)

                         THE RUSSIAN FEDERATION’S REPLY
                       IN SUPPORT OF THE MOTION TO DISMISS

       In accordance with this Court’s Minute Order dated November 26, 2018, the Russian

Federation respectfully submits this Reply in support of its Motion to Dismiss (“Mot.”) (ECF

No. 19) dated November 9, 2018.

       As Local Rule 7(b) provides, “[i]f . . . a memorandum [in opposition] is not filed within

the prescribed time, the Court may treat the motion as conceded.” L. Civ. R. 7(b). In the present

case, Plaintiffs have failed to submit any Opposition in response to the Russian Federation’s

Motion to Dismiss. Accordingly, this Court should apply Local Rule 7(b) and dismiss Plaintiffs’

Complaint in its entirety with prejudice. See, e.g., Fox v. Am. Airlines, Inc., 389 F.3d 1291,

1294-95 (D.C. Cir. 2004) (affirming dismissal based on the plaintiff’s failure to respond to a

motion to dismiss); Gates v. United States, 928 F. Supp. 2d 63, 70 (D.D.C. 2013) (granting a

motion to dismiss “with prejudice” where the plaintiff had failed to respond).

       In any event, the Russian Federation’s Motion to Dismiss should be granted on its merits

(i) because this Court lacks subject-matter jurisdiction under the Foreign Sovereign Immunities
         Case 1:17-cv-02674-RC Document 24 Filed 03/07/19 Page 2 of 3




Act (“FSIA”), (ii) pursuant to the “political question” and “act of state” doctrines,” and (iii) for

failure to state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.1 Each of

these grounds is detailed in the Motion to Dismiss and is summarized below.

       First, this Court should dismiss Plaintiffs’ Complaint under Rule 12(b)(1) of the Federal

Rules of Civil Procedure for lack of subject-matter jurisdiction over Plaintiffs’ claims. The

Russian Federation is immune from suit under the FSIA unless an exception applies. Mot. 7. In

the present case, Plaintiffs have failed to show that any such exception applies. Rather, as the

Russian Federation has demonstrated, the so-called “expropriation exception” does not apply

under 28 U.S.C. § 1605(a)(3), because none of the allegedly expropriated property is “present in

the United States.” Id. at 9-10. Moreover, as already explained in the Motion, the commercial

activity and tortious act exceptions also do not apply in this case. See id. 13-14 (citing 28 U.S.C.

§§ 1605(a)(2), (a)(5)). Plaintiffs thus have failed to meet their burden to allege jurisdictional

facts sufficient to support any exception to the Russian Federation’s sovereign immunity. See

Peterson v. Royal Kingdom of Saudi Arabia, 416 F.3d 83, 88 (D.C. Cir. 2005).

       Second, the Court should dismiss Plaintiffs’ Complaint pursuant to the “political

question” doctrine and the “act of state” doctrine. As explained in the Motion, the shipyard and

shipbuilding company at issue in the Complaint were transferred pursuant to a decree by the

State Council of Crimea. See Mot. 6-7. By attempting to adjudicate Plaintiffs’ claims, therefore,

the Court would become entangled in determining the legality of the State Council’s decree.

1
  The Russian Federation further reserves its rights with respect to the documents submitted by
opposing counsel after the Motion to Dismiss. Specifically, opposing counsel’s correspondence
with Plaintiffs confirm a failure to prosecute in this case. See, e.g., Ex. 1 to Mot. to Withdraw as
Counsel for Plaintiffs (ECF No. 21-3) (“Your failure to officially finalize attorney-client
relationship and to provide a payment for our services in this case will lead to the abandonment
of the case for failure to prosecute as we will not be able to respond to said motion.”). The
Russian Federation agrees with opposing counsel and hereby reserves the right to submit an
additional Motion to Dismiss Plaintiffs’ Complaint for Failure to Prosecute.


                                                 2
         Case 1:17-cv-02674-RC Document 24 Filed 03/07/19 Page 3 of 3




This determination, in turn, would entail an assessment of the legality of Crimea’s declaration of

independence from Ukraine and vote to reunify with the Russian Federation. Such questions

implicate the United States’ foreign relations, and are thus committed exclusively to the political

branches. See Baker v. Carr, 369 U.S. 186, 217 (1962) (identifying factors that indicate the

presence of a non-justiciable “political question”); W.S. Kirkpatrick & Co. v. Envtl. Tectonics

Corp., Int’l, 493 U.S. 400, 406 (1990) (analyzing the “act of state” doctrine).

       Third, Plaintiffs’ Complaint should be dismissed under Rule 12(b)(6) of the Federal

Rules of Civil Procedure for failure to state a claim. As demonstrated in the Motion, (i) all of

Plaintiffs’ statutory claims should be dismissed based on the presumption against

extraterritoriality, (ii) all of Plaintiffs’ treaty-based claims should be dismissed because the four

multilateral treaties relied upon are not self-executing and do not create private rights of action,

and (iii) Plaintiffs’ unjust enrichment claims should be dismissed as untimely. See Mot. 24-34.

Accordingly, even if this Court could exercise jurisdiction in this case (which it cannot), the

Complaint must nonetheless be dismissed in its entirety for failure to state a claim.

                                         CONCLUSION

       For the reasons stated above and in the Russian Federation’s Motion to Dismiss, this

Court should dismiss Plaintiffs’ Complaint in its entirety and with prejudice.


Date: March 7, 2019                           Respectfully submitted,



                                              /s/ Carolyn B. Lamm
                                              Carolyn B. Lamm (D.C. Bar No. 221325)
                                              701 Thirteenth Street, NW
                                              Washington, DC 20005
                                              Phone: (202) 626-3600
                                              clamm@whitecase.com

                                              Counsel for the Russian Federation


                                                 3
